— 'The contention by tenant-respondent City of New York, that the valuation of petitioner’s property fixed by its own assessors for tax purposes was excessive, is without merit. The presumption that the assessed valuation of the entire property including land and building is the fair value of the premises (Commercial Rent Law, § 4, subd. 2; L. 1945, eh. 3, as amd.) was not rebutted by a preponderance of the evidence. Accordingly we find that the fair value of the property is $1,900,000. The allowable reasonable return to the landlord should be based upon such valuation and not upon the lesser sum fixed by the court. Order unanimously modified to provide that the fair rental value of the 21,285 net square feet of the rentable commercial space occupied by the tenant-respondent, the City of New York, on the twelfth floor in the said building, be fixed as of and payable from July 15, 1951, at the sum of $23,494.38 per annum, being at the rate of $1.1038 per net square foot; *863that the fair rental value of the 8,825 net square feet of the rentable commercial space occupied by the tenant-respondent, American Printing and Blank Book Corporation, on the eighth floor in said building, be fixed as of and payable from May 14, 1951, at the sum of $10,219.35 per annum, being at the rate of $1,158 per net square foot; that the fair rental value of the 5,411 net square feet of rentable commercial space occupied by the tenant-respondent, Printers Trade Bindery, Inc., on the eighth floor in the said building, be fixed as of and payable from the date of the institution of this proceeding at the sum of $6,265.94 per annum, being at the rate of $1,158 per net square foot. Submit findings of fact and conclusions of law accordingly. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Breitel, JJ.